Appeal, pursuant to section 120 of the Charter of the City of Mount Vernon (L 1922, ch 490) from a determination of the Mount Vernon Commissioner of Public Safety, dated September 30, 1980 and made after a hearing, which (1) found petitioner guilty (a) of violating subdivision 2 of chapter 27 of the Rules and Regulations of the Department of Public Safety, City of Mount Vernon, in that she disobeyed the lawful order of a superior officer, and (b) of violating subdivision 30 of chapter 27 of said rules and regulations, in that she made untruthful remarks or statements regarding a member of the Department of Public Safety and (2) imposed a penalty of forfeiture of five days’ pay. Determination affirmed, without costs or disbursements. The determination under review was supported by substantial evidence. Under all the circumstances, we do not find the penalty imposed to be so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Short v Nassau County Civ. Serv. Comm,., 45 NY2d 721; Matter of Mundell v Prottas, 76 AD2d 952). Damiani, J. P., Lazer, Gulotta and Margett, JJ., concur.